Judgment affirmed, with costs. The court reverses the third conclusion of law, to wit, that the commencement of condemnation proceedings by the defendant park commissioners did not constitute an appropriation of the land sought to be acquired for park purposes under the statute. Also the finding of fact contained in the last sentence of the seventeenth finding of fact, as follows: “ That said defendant, Commissioners of the Palisades Interstate Park, did not select and locate and have not selected and located the lands described and referred to in said instruments (Defendants’ Exhibits A, B, C, D and E) in the manner required by law and did not take the proceeding or proceedings required by statute and necessary to effect an appropriation of said lands for a public propose or to select and locate said lands for public park purposes, and did not make and file and have not prior to the commencement of this proceeding made and filed any map of said lands as required by law,” as contrary to the decision of this court in Ramapo Mountains Water, etc., Co., Inc., v. Comrs. P. I. Park, Nos. 1 & 2 (177 App. Div. 700) Also the eleventh and thirteenth findings of fact as to the good faith of plaintiff and intention to proceed with the work, and as to plaintiff’s financial ability to complete the work, as contrary to the evidence. For the same reason we think the refusal of the learned trial judge to find the defendants’ twenty-second request to find that plaintiff had not shown such financial ability was erroneous and should be reversed. Jenks, P. J., Mills, Rich, Kelly and Jaycox, JJ., concurred. Order to be settled before Mr. Justice Kelly.